831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Thomas CRIBBS, Defendant-Appellant
No. 87-5393.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1987.

Before LIVELY, Chief Judge, KEITH and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Defendant appeals from the denial of his motion to recuse the district court judge, filed under 28 U.S.C. Secs. 144 and 455.  However, the grounds for recusal asserted by defendant arose solely from judicial proceedings, and are therefore insufficient.    United States v. Grinnell Corp., 384 U.S. 563, 583 (1966);  Demjanjuk v. Petrovsky, 776 F.2d 571, 577 (6th Cir.1985), cert. denied, 106 S. Ct. 1198 (1986);  United States v. Story, 716 F.2d 1088, 1091 (6th Cir.1983).  Further, defendant's motion was filed nearly two years after the alleged grounds were known to defendant, and was therefore untimely.    See United State v. Branco, 798 F.2d 1302, 1304-5 (9th Cir.1986).  Therefore, the district court did not abuse its discretion in denying defendant's motion.  See In re M. Ihrahim Kahn, P.S.C., 751 F.2d 162, 165 (6th Cir.1984).


3
Accordingly, it is ORDERED that the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.